Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 9/16/2022, wherein claims 1-10 are pending. 

Drawings
Figure 8 is objected to because the separated parts are not embraced by a bracket to show the relationship or order of assembly of the various parts (See 37 C.F.R. 1.84). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. 20140070042).
Regarding claim 1, Beers teaches a modular footwear apparatus (10) comprising: an upper portion (102,154, 152) including a lace (152) to adjust fit of the upper portion against a foot (para. 71), the lace adjustable between a first position and a second position based at least in part on manipulation of an effective length of the lace (paras. 71,75);  a sole structure (104) coupled to the upper portion (para. 69);  a battery (300), positioned in the sole structure (para. 143);  a motorized tensioning device (160), coupled to the battery (para. 143), including: a lace spool (240) to engage the lace to enable manipulation of the effective length of the lace through rotation of the lace spool (para. 97); a gear assembly (230,232) including one or more gears (spur gears of 230 and 234-236, paras. 95,96) and   a gear wheel (237) operatively coupled to the lace spool (fig. 18, para. 103);  a motor (motor of 220) operatively coupled to the gear assembly (paras. 94,95)(coupled to the gear assembly via 222), wherein the motor is configured to turn the gear assembly including the gear wheel to rotate the lace spool (para. 104);  a control unit (302), operatively coupled to the motorized tensioning device, configured to cause the motorized tensioning device to rotate the lace spool to adjust between the first position and the second position (paras. 143,147); but doesn’t specifically teach a worm engaged with the gear wheel to form a worm drive,  such that the motor is operatively coupled to the worm drive and  is configured to turn the worm drive to rotate the lace spool.
 Beers further teaches that worm gears may be used as part of the gear assembly (para. 96)(worm gear is defined by dictionary.com as “a gear wheel driven by a worm” and “a mechanism consisting of a worm engaging with and driving a worm wheel, the two axes usually being at right angles, used where a relatively low speed and a relatively large amplification of power are desired.”) and the number, type, and arrangement of gears may be selected to achieve the desired tradeoff between size, torque and speed of the motorized tensioning system 160 (para. 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have engaged a worm with the gear wheel (237) of Beers thereby forming a worm drive , such that the motor is operatively coupled to the worm drive(at least by way of other gears of the gear assembly), wherein the motor is configured to turn the worm drive to rotate the lace spool (per para. 104) further in view of Beers in order to provide increased torque.
Regarding claim 2, the Beers combined reference teaches the one or more gears  (spur gears of 230 and 234-236) are operatively coupled to a crankshaft (222) which is coupled to the motor (motor of 220)(paras. 93-95), and the one or more gears are operatively coupled to  the worm drive (paras. 95,96, and as modified per claim 1).

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. 20140070042) in view of Bidoia (U.S. Patent 4961544).

Regarding claim 3, the Beers combined reference fails to teach the worm drive forms a self-locking mechanism.

	Bidoia teaches footwear including a cable tensioner wherein a cable is wound around a drum to tighten the cable, the cable tensioner including a gear wheel (29) and worm (30) forming a self-locking mechanism to maintain the cable tension as desired (col. 3, lines 49-68, col. 4, lines 1-19, 40-48).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the worm drive of Beers to form a self-locking mechanism in view of Bidoia in order to maintain desired cable tension and  prevent against undesired loosening of the cable. 


Regarding claim 4, the Beers/Bidoia combined reference teaches the motorized tensioning device is configured to switch among a plurality of preset tension settings based on interaction with a user interface (paras. 78,84).
Regarding claim 5, the Beers/Bidoia combined reference teaches the motorized tensioning device is further configured to transition among a plurality of transitory states to incrementally increase or decrease the effective length of the lace (paras. 147, 104-106).
	Regarding claim 6, the Beers/Bidoia combined reference teaches a decrease of the effective length of the lace corresponds to a tightening of the lace and an increase of the effective length of the lace corresponds to a loosening of the lace (paras. 104-106, 71,75).
Regarding claim 7, the Beers/Bidoia combined reference teaches wherein the plurality of preset tension settings include a preset tightened state and a preset loosened state, the preset tightened state corresponds to a state including a shortest effective lace length and the preset loosened state corresponds to a state including a longest effective lace length (paras. 82, 87-91, 104-106, 71,75).
Regarding claim 8, the Beers/Bidoia combined reference teaches the user interface is configured to increase the tension on the lace based on touching the user interface in a first location and decrease the tension on the lace based on touching the user interface in a second location (para. 82).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (U.S. 20140070042) in view of Bidoia (U.S. Patent 4961544) and further in view of Harris (U.S. 20090109659).
Regarding claim 9, the Beers/Bidoia combined reference teaches that the user interface can be located directly on the article (para. 159); but doesn’t specifically teach the user interface is positioned between a first layer of the upper and a second layer of the upper and the user interface is configured to receive a touch by a user through the first layer.
Harris teaches a shoe having a user interface (102) positioned between a first layer of the upper and a second layer of the upper and the user interface is configured to receive a touch by a user through the first layer (para. 17)(fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the user interface of the Beers/Bidoia combined reference so as to be positioned between a first layer of the upper and a second layer of the upper such that the user interface is configured to receive a touch by a user through the first layer in view of Harris in order to provide protection to the user interface in case of inclement weather (para. 16).
Regarding claim 10, the Beers/Bidoia/Harris combined reference teaches a wiring portion, wherein the wiring portion further operatively couples the user interface to the battery (para. 79).
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that all separated parts in fig. 8 are separated by brackets as indicated in red below and it is not clear which separated parts should have brackets from the office action, the examiner contends that the remarks are scanned in black and white and therefore it is not clear what parts are in red. However, in the current fig. 8, there is no relationship shown between the bottom connected parts (691,720,693),  the middle connected parts, and the casing. Fig. 8 should include a bracket enveloping all of the parts to show the relationship or order of assembly of the various parts (see example below).



    PNG
    media_image1.png
    698
    608
    media_image1.png
    Greyscale

 
Regarding applicant’s argument that a petition for unintentional delay was filed so that the priority was changed to include Beers (U.S. 20140070042) such that Beers is no longer prior art, the examiner contends that the petition was dismissed (see petition decision mailed 12/9/2021 and Misc. Comm. Mailed 11/14/2022). Therefore, Beers is still applicable as prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732